Case 3:20-cv-03345-WHO Document 84-2 Filed 10/30/20 Page 1 of 3




            EXHIBIT A
CFTC Charges BitMEX Case
                    Owners3:20-cv-03345-WHO
                          with Illegally Operating a Crypto...
                                                       Document            https://www.cftc.gov/PressRoom/PressReleases/8270-20
                                                                  84-2 Filed  10/30/20 Page 2 of 3


         Release Number 8270-20
         CFTC Charges BitMEX Owners with Illegally Operating a Cryptocurrency
         Derivatives Trading Platform and Anti-Money Laundering Violations

         October 01, 2020

         Washington, D.C. — The Commodity Futures Trading Commission today announced the filing
         of a civil enforcement action in the U.S. District Court for the Southern District of New York
         charging five entities and three individuals that own and operate the BitMEX trading platform
         with operating an unregistered trading platform and violating multiple CFTC regulations,
         including failing to implement required anti-money laundering procedures. This case is brought
         in connection with the Division of Enforcement’s Digital Asset and Bank Secrecy Act Task
         Forces.

         Among those charged are company owners Arthur Hayes, Ben Delo, and Samuel Reed, who
         operate BitMEX’s platform through a maze of corporate entities. These entities, also named as
         defendants in the complaint, are HDR Global Trading Limited, 100x Holding Limited, ABS
         Global Trading Limited, Shine Effort Inc Limited, and HDR Global Services (Bermuda)
         Limited (BitMEX). BitMEX’s platform has received more than $11 billion in bitcoin deposits
         and made more than $1 billion in fees, while conducting significant aspects of its business from
         the U.S. and accepting orders and funds from U.S. customers.

         “Digital assets hold great promise for our derivatives markets and for our economy,” said
         Chairman Heath P. Tarbert. “For the United States to be a global leader in this space, it is
         imperative that we root out illegal activity like that alleged in this case. New and innovative
         financial products can flourish only if there is market integrity. We can’t allow bad actors that
         break the law to gain an advantage over exchanges that are doing the right thing by complying
         with our rules.”

         “As the CFTC has made clear, registration requirements are a cornerstone of the regulatory
         framework that protects Americans and U.S. financial markets,” added Division of Enforcement
         Director James McDonald. “Effective anti-money laundering procedures are among the
         fundamental requirements of intermediaries in the derivatives markets, whether in traditional
         products or in the growing digital asset market. This action shows the CFTC will continue to
         work vigilantly to protect the integrity of these markets.”

         In its continuing litigation against the defendants, the CFTC seeks disgorgement of ill-gotten
         gains, civil monetary penalties, restitution for the benefit of customers, permanent registration
         and trading bans, and a permanent injunction from future violations of the Commodity
         Exchange Act (CEA).

         Related Criminal Action

         The U.S. Attorney for the District of New York indicted Hayes, Delo, and Reed, along with
         Gregory Dwyer, on federal charges of violating the Bank Secrecy Act and conspiracy to violate
         the Bank Secrecy Act. See United States v. Arthur Hayes, Benjamin Delo, Samuel Reed, and
         Gregory Dwyer, Case No. 20-CR-500 (SDNY). The indictment was unsealed today.



1 of 2                                                                                                        10/30/20, 1:39 AM
CFTC Charges BitMEX Case
                    Owners3:20-cv-03345-WHO
                          with Illegally Operating a Crypto...
                                                       Document            https://www.cftc.gov/PressRoom/PressReleases/8270-20
                                                                  84-2 Filed  10/30/20 Page 3 of 3


         Case Background

         The complaint alleges that from at least November 2014 through the present, and at the
         direction of Hayes, Delo, and Reed, BitMEX has illegally offered leveraged retail commodity
         transactions, futures, options, and swaps on cryptocurrencies including bitcoin, ether, and
         litecoin, allowing traders to use leverage of up to 100 to 1 when entering into transactions on
         its platform. According to the complaint, BitMEX has facilitated cryptocurrency derivatives
         transactions with an aggregate notional value of trillions of dollars, and has earned fees of
         more than over $1 billion since beginning operations in 2014. Yet, as alleged in the complaint,
         BitMEX has failed to implement the most basic compliance procedures required of financial
         institutions that impact U.S. markets.

         The complaint charges BitMEX with operating a facility for the trading or processing of swaps
         without having CFTC approval as a designated contract market or swap execution facility, and
         operating as a futures commission merchant by soliciting orders for and accepting bitcoin to
         margin digital asset derivatives transactions, and by acting as a counterparty to leveraged
         retail commodity transactions. The complaint further charges BitMEX with violating CFTC rules
         by failing to implement know-your-customer procedures, a customer information program, and
         anti-money laundering procedures.

         As alleged in the complaint, BitMEX touts itself as the world’s largest cryptocurrency
         derivatives platform, with billions of dollars’ of trading volume each day. Much of this volume,
         and related transaction fees, derives from the operation of the platform from the U.S. and its
         extensive solicitation of and access to U.S. customers, the complaint alleges. Nevertheless,
         BitMEX has failed to register with the CFTC, and has failed to implement key safeguards
         required by the CEA and CFTC’s regulations designed to protect the U.S. derivatives markets
         and market participants.

         The CFTC strongly urges the public to verify a company’s registration with the Commission
         before committing funds. If unregistered, a customer should be wary of providing funds to that
         company. A company’s registration status can be found using NFA BASIC.

         The CFTC thanks and acknowledges the assistance of the U.S. Attorney’s Office for the
         Southern District of New York, the Federal Bureau of Investigation, the Hong Kong Securities
         and Futures Commission, and the Financial Service Authority Seychelles.

         The Division of Enforcement staff members responsible for this case are Joy McCormack,
         Carlin Metzger, Jeffrey Gomberg, Joseph Platt, Ray Lavko, Brigitte Weyls, Elizabeth N.
         Pendleton, Scott Williamson, and Robert T. Howell. Staff from the Division of Market Oversight,
         Division of Clearing and Risk, and Division of Swap Dealer and Intermediary Oversight also
         assisted in this matter.

                                                        -CFTC-




2 of 2                                                                                                        10/30/20, 1:39 AM
